            20-11344-scc        Doc 6     Filed 06/04/20 Entered 06/05/20 00:14:45                 Imaged
                                         Certificate of Notice Pg 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF NEW YORK
                                             One Bowling Green
                                          New York, NY 10004−1408


IN RE: Wanda I Marzan                                       CASE NO.: 20−11344−scc
aka Wanda I Campos
Social Security/Taxpayer ID/Employer ID/Other Nos.:         CHAPTER: 7
xxx−xx−7239

                                               DEFICIENCY NOTICE

PLEASE TAKE NOTICE that, pursuant to the automatic dismissal provisions set forth in 11 U.S.C. § 521(i),
if: (1) you are an individual debtor or joint debtors, (2) you filed a voluntary case under chapter 7 or 13,
(3) you fail to cure those deficiencies identified by an asterisk [*] below, and (4) the Court does not grant an
extension of time or order otherwise, your case may be dismissed without further notice on or after the
forty−sixth (46th) day following the commencement of the case.

PLEASE TAKE FURTHER NOTICE that nothing herein modifies the deadline by which any document must
be filed under the applicable provisions of the Bankruptcy Code or Federal Rules of Bankruptcy Procedure, or
implies that the information contained in any filed document is adequate or sufficient. Additionally, the failure
to file any required document by such deadline may be cause for the dismissal or conversion of your case prior
to the forty−sixth (46th) day following the commencement of the case.

The current deficiencies in your case are listed below. If an asterisk [*] appears before a document listed below, the
document is a section 521(a)(1) requirement that, if not filed, would subject your case to the automatic dismissal
provisions (referred to in the first paragraph above).

Attorney Disclosure Statement due 06/16/2020                Schedule G: Executory Contracts and Unexpired Leases
Statement of Your Current Monthly Income (Official          (Official Form 106G) due 06/16/2020
Form 122A−1) due 06/16/2020                                 Schedule H: Your Codebtors (Official Form 106H) due
Declaration About an Individual Debtor's Schedules          06/16/2020
(Official Form 106Dec) due 06/16/2020                       * Schedule I: Your Income (Official Form 106I)1 due
* Schedule A/B: Property (Official Form 106A/B) due         06/16/2020
06/16/2020                                                  * Schedule J: Your Expenses (Official Form 106J)1 due
Schedule C: The Property You Claim as Exempt (Official      06/16/2020
Form 106C) due 06/16/2020                                   * Statement of Financial Affairs due 06/16/2020
* Schedule D: Creditors Who Hold Claims Secured By          Summary of Assets and Liabilities due 06/16/2020
Property (Official Form 106D) due 06/16/2020
* Schedule E/F: Creditors Who Have Unsecured Claims
(Official Form 106E/F) due 06/16/2020


All required documents must be filed timely. The document(s) appearing above must be filed with the Court by the
applicable deadline.
        1   NOTE: A debtor who has not filed Schedules I and/or J has also failed to provide the Court with
            the two statements required by section 521(a)(1)(B)(v) and (vi): "(v) a statement of the amount of
            monthly net income, itemized to show how the amount is calculated; and (vi) a statement
            disclosing any reasonably anticipated increase in income or expenditures over the 12−month period
            following the date of the filing of the petition." The filing of completed Schedules I and J
            satisfies the requirement of providing these two statements to the Court.

NOTE: No later than the time of the meeting of creditors conducted by the trustee pursuant to 11 U.S.C. § 341(a),
you must provide the trustee with copies of all payment advices or other evidence of payment received from any
employer within 60 days prior to the date of filing of the petition. See General Order M−382.


Dated: June 2, 2020                                                  Vito Genna
                                                                     Clerk of Court
                20-11344-scc           Doc 6      Filed 06/04/20 Entered 06/05/20 00:14:45                         Imaged
                                                 Certificate of Notice Pg 2 of 2
                                               United States Bankruptcy Court
                                               Southern District of New York
In re:                                                                                                     Case No. 20-11344-scc
Wanda I Marzan                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0208-1                  User:                              Page 1 of 1                          Date Rcvd: Jun 02, 2020
                                      Form ID: def7or13                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 04, 2020.
db             +Wanda I Marzan,   70 W 95th St. Apt. 6J,   New York, NY 10025-6748

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 2, 2020 at the address(es) listed below:
              Norma E. Ortiz   on behalf of Debtor Wanda I Marzan email@ortizandortiz.com,
               bkcourt@gmail.com;ortiznoticeme@gmail.com;ortizandortiz@gmail.com;ortiznr70019@notify.bestcase.co
               m
              United States Trustee   USTPRegion02.NYECF@USDOJ.GOV
                                                                                            TOTAL: 2
